               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION

                        CASE NO. 5:16-CR-00290-t>

UNITED STATES OF AMERICA                 )
                                         )
                                         )             ORDER GRANTING
      v.                                 )   MOTION TO SEAL
                                         )   SENTENCING MEMORANDUM
                                         )
BRANDON AHART HAMPTON                    )

      This matter comes before the Court on the motion (DE 7 6) of Defendant

Brandon Ahart Hampton to seal his sentencing memorandum (DE 75). Having

considered the motion and other matters of record, the Court finds that sealing is

necessary to give effect to Local Criminal Rule 32.2G), and therefore the motion to

seal should be GRANTED.

     SO ORDERED. This __i_ day of January 2019.




                                              United States District Judge
